Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

THIS EXECUTIVE RETENTION AGREEMENT (“Agreement”) is made as of the 8th day of
February, 2005, by and between STERIS Corporation, an Ohio corporation (the
“Company”), and Peter A. Burke (“Executive”). Capitalized terms not otherwise
defined are used as defined in Exhibit A.

 

1. EMPLOYEE STATUS. As of the date of this Agreement, the Company is employing
Executive, and Executive has agreed to be employed by the Company, upon and
subject to the terms of this Agreement, as Senior Vice President. Executive
agrees to continue to perform the duties as are reasonably assigned to him by
the President and Chief Executive Officer (CEO) of the Company and comply with
the terms of this Agreement. As used herein, “employment”, “employed”, or
similar terms shall include employment by STERIS Corporation or its
subsidiaries, parent or affiliates.

 

2. RESPONSIBILITIES. Except as otherwise specified in Paragraph 8(b) of this
Agreement while employed by the Company, Executive shall:

 

(a) diligently and faithfully serve the Company in the capacities described
above, and shall devote his best, good faith efforts and full business time and
attention to the advancement of the Company’s interests and to the benefit of
the Company’s shareholders;

 

(b) diligently and faithfully carry out the policies, programs and directions of
the CEO and the Board of Directors of the Company; and

 

(c) fully cooperate with such other employees of, and consultants and
representatives retained by, the Company.

 

3. COMPENSATION. The Company will compensate Executive for his services during
his employment by the Company as follows:

 

(a) Base Compensation. The Company shall pay to Executive base compensation
(salary) at his current rate for the 2005 Fiscal Year, payable in accordance
with the Company’s normal payroll schedule. Executive’s base compensation in
subsequent Fiscal Years while this Agreement is in effect shall be determined by
the Company’s CEO and Board of Directors, but shall not be less than the rate of
base compensation (salary) paid to Executive in Fiscal Year 2005. All payments
are subject to all applicable taxes and other withholdings.

 

(b) Bonus. Executive shall have the opportunity to participate in the Company’s
Management Incentive Compensation Plan (“Bonus”). Executive’s Bonus opportunity
shall be established annually by the Company’s Board of Directors, and shall be
communicated to Executive in writing at or about the same time as communicated
by the Company to similarly situated employees. Any Bonus payable under this
Agreement shall be paid to Executive in a single lump sum, and shall be subject
to applicable taxes, other withholdings, and the criteria and conditions of the
Management Incentive Compensation Plan.

 

(c) Benefits. Executive shall be entitled to participate in all benefit plans
maintained from time to time by the Company for regular, full-time employees,
currently including medical insurance, life insurance, dental, vacation,
flexible spending account and short- and long-term disability plans. The
maintenance and terms of any such plan shall be determined in the sole
discretion of the Company. During his employment, Executive will be entitled to
participate in any applicable, additional benefits and perquisites approved by
the Company’s Board of Directors.

 

(d) Reimbursement of Expenses. Executive shall be entitled to reimbursement of
ordinary and necessary out-of-pocket expenses reasonably incurred by Executive
on behalf of the Company in the course of performing duties on behalf of the
Company, upon furnishing appropriate documentation in the form and substance
satisfactory to the Company and subject to the Company’s expense reimbursement
policies as in effect at the time the expense is incurred.

 

(e) Equity-Based Compensation. Subject to the approval of the Company’s Board of
Directors and the terms and conditions of applicable programs, Executive shall
be eligible for stock option grants under the Company’s stock option programs as
may be in effect from time to time.



--------------------------------------------------------------------------------

4. EMPLOYMENT DURATION AND TERM. There is no specified term or duration of
employment of the Executive, as Executive’s employment with the Company is
at-will. Therefore, either party can terminate the employment relationship at
any time by written notice effective upon receipt. Such termination shall not,
however, affect the surviving terms of this Agreement and the “Other Agreements”
as defined below. The initial term of this Agreement shall be for three years
commencing on the date of this Agreement.

 

5. SEPARATION.

 

(a) If Executive’s employment with the Company is terminated by either party
prior to the third anniversary of the date of this Agreement, the Company shall
pay to Executive his earned but unpaid salary through the date of termination of
employment and shall reimburse Executive pursuant to Paragraph 3(d) for expenses
incurred prior to the termination, but shall have no obligation to pay any
severance or other compensation or amounts after the date of termination except
as specifically provided in this Section 5.

 

(b) If Executive’s employment is terminated prior to the third anniversary of
the date of this Agreement (or in the case of an extension pursuant to Paragraph
5(c), after the effective date of such extension, but prior to the third
anniversary of the effective date of such extension) (i) by the Company without
Cause, or (ii) by Executive with Good Reason, the Company will pay Executive (a)
his then current base salary during the “Severance Period”, and (b) the one-time
payment Executive would have been paid, if any, as a Bonus (based on applicable
targets, threshold and other Bonus Plan terms) relating to the Fiscal Year of
termination if the Executive’s employment had not been terminated, prorated to
the date of termination (the foregoing sub items in this Paragraph 5(b)
hereafter are collectively referred to as “Severance”). The “Severance Period”
is the number of months remaining from the date of such termination to the date
of the third anniversary of this Agreement (or any extension thereof), or twelve
(12) months, whichever is greater. Severance shall be payable under the payment
schedule that would have existed if the Executive had been employed by the
Company during that period; provided, however, that if the payment of any amount
of Severance to the Executive before the date which is six months after the date
of Executive’s separation from service (as defined in Section 409A of the
Internal Revenue code) would cause all or any portion of the Severance to be
subject to inclusion in the Executive’s gross income for federal income tax
purposes under Section 409A(a)(1)(A) of the Internal Revenue Code, then the
payment of any such amount shall be delayed until the first business day after
such date (or, if earlier, the date of the Executive’s death). If Severance is
payable pursuant to this Paragraph 5, Executive shall also be entitled, during
the Severance Period to continue to participate in the Company’s medical and
dental insurance coverages as are in effect from time to time for corporate
employees until the earlier of (x) Executive’s eligibility under another
employer’s medical or dental plan, (y) the end of the Severance Period, or (z)
expiration of the Executive’s eligibility to participate in such coverages
pursuant to COBRA. Executive agrees that the period of medical and dental
coverage under the Company’s plans shall count against the obligation to provide
continuation coverage under ERISA. In addition, any exercise or other rights
with respect to options for Company stock granted to Executive shall be continue
to be subject to the terms and conditions of the applicable stock option plan
and the Executive’s Non-Qualified Stock Option Agreements, which remain in full
force and effect, including without limitation the requirement of maintaining
“Good Standing”. For the sole purpose of calculating Executive’s years of
service to determine whether or not Executive has met the service requirements
for “Qualifying Retirement” under the Company’s 2002 Stock Option Plan: if
Executive is terminated (by the Company without Cause or by Executive with Good
Reason) during the first twelve months from the date of this Agreement,
Executive shall be considered to have additional service credit with the Company
equal to the number of months from the date of such termination to the date of
the first anniversary of this Agreement. Executive shall not be entitled to any
bonus or any other payment, compensation amount, option rights, or benefit other
than as described in this Paragraph 5. Severance and the other rights and
benefits provided under this Paragraph 5(b) are strictly contingent upon
Executive’s execution of a release of all claims against the Company (other than
the right to receive such Severance and such other benefits) in form and
substance and under procedures determined by the Company in its discretion to be
adequate to effectively waive all such claims under applicable laws. Executive’s
right to Severance and the other rights and benefits provided under this
Paragraph 5(b) shall automatically terminate upon any material breach by
Executive of this Agreement or upon the Company’s termination of Executive’s
employment for Cause or upon the Executive’s termination without Good Reason.

 

(c) The Company shall have the option to extend the Severance obligations of
this Paragraph 5 on the same terms by providing written notice to Executive at
least twelve (12) months prior to the third anniversary date of this Agreement.
If such extension notice is provided, extension shall become effective on the
second anniversary of this Agreement. Similarly, the Company shall have the
option to further extend the Severance obligations of this Paragraph 5 by
providing written notice to Executive at least twelve (12) months prior to the
third anniversary of the commencement of the applicable extension period (such
extension to be effective on the second anniversary of the commencement of such
period). In the event an extension notice is not provided at the applicable time
described in this Paragraph 5(c), the Severance obligations shall expire at the
end of the applicable three year period.



--------------------------------------------------------------------------------

(d) Severance and benefits under this Paragraph 5 of this Agreement are in
addition to, and do not supercede, any entitlements and benefits that may become
due the Executive under the “Change of Control” Agreement between Company and
Executive dated March 5, 2001, except insofar as the execution of both
Agreements results in duplicate coverage.

 

6. PROTECTIVE COVENANTS. Executive agrees that the Change of Control Agreement,
Stock Option Agreements (including non-compete and other terms), confidentiality
and other agreements between the Company and Executive (“Other Agreements”) and
the Company’s codes and policies in effect (now or in the future) shall remain
in full force and effect subject to their terms, excluding any severance policy,
benefits, or other post termination obligation except as specified in Paragraph
5(b). This Agreement shall be in addition to and not in substitute for such
Other Agreements, provided that any material breach, default or violation by
Executive under any such Other Agreements, shall constitute a breach of this
Agreement, if so determined by Company. This Agreement and the Other Agreements
are separate and distinct obligations and are intended to supplement, not
conflict with, each other. However, in the event of any conflict between the
terms of those Other Agreements and this Agreement, such conflict shall be
governed by the terms of this Agreement. Executive acknowledges and agrees that
(i) adequate consideration has been provided for this Agreement as well as the
Other Agreements and that he will not dispute their binding effect, and (ii)
both during and after his employment with the Company, Executive will freely
assist and cooperate with the Company concerning matters in his knowledge or
arising from or relating to his responsibilities with the Company.

 

7. CONFIDENTIALITY. As used in this Agreement, Confidential Information means
any information concerning the Company or any Affiliate of the Company that is
not ordinarily provided to Persons who are not employees of the Company except
pursuant to a confidentiality agreement, provided that any information that is
or becomes publicly known other than as a result of a breach of this Agreement
by Executive shall not be or shall cease to be Confidential Information.
Executive shall not disclose Confidential Information to any Person other than:
(a) an officer, director or employee of the Company who needs to know such
information in his or her capacity as such and (b) an attorney who has been
retained by the Executive or Company with respect to matters relating to the
Company and in accordance with attorney/client privilege. Executive shall not
use Confidential Information for any purpose unrelated to his duties as an
officer, director or employee of the Company. Nothing in this Agreement will
prohibit Executive from disclosing Confidential Information as necessary to
comply with valid legal process or investigations or to fulfill a legal duty of
Executive, but Executive shall give the Company prompt notice of such process or
investigation or Executive’s intent to disclose pursuant to such legal duty so
that the Company may take such steps as it deems appropriate to limit or protect
the Confidential Information to be disclosed.

 

8. CLAIMS.

 

(a) Expenses. In the event that Executive becomes a party, is threatened to be
made a party, or is required to provide evidence or testimony, to any pending,
threatened or completed investigation, action, suit or proceeding, whether civil
or criminal, relating to the Executive’s service to the Company, the Company
shall Indemnify the Executive as required by and consistent with applicable
Company by-law or charter or any applicable statute. The Company will, to the
fullest extent permitted by law and applicable Company by-law or charter, pay
all Expenses reasonably incurred by Executive in connection with such
investigation, defense, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil or criminal. Such payment of
expenses is subject to receipt by the Company of a written undertaking from
Executive to reimburse the Company for all Expenses actually paid by the Company
to or on behalf of Executive in the event it shall be ultimately determined that
the Company is not obligated to indemnify Executive for such Expenses, and to
assign to the Company all rights of Executive to indemnification under any
policy of directors and officers liability insurance to the extent of the amount
of Expenses actually paid by the Company to or on behalf of Executive.

 

(b) Claims. Unless precluded by an actual or likely conflict of interest, the
Company will have the right to control the defense of any claim covered by this
Paragraph 8, using counsel selected by the Company. In the event that an actual
or likely conflict of interest prevents the Company from defending the claim,
Executive shall do so at the Company’s expense with counsel reasonably
satisfactory to the Company. Executive shall not settle any claim defended by
Executive without (i) the prior written consent of the Company if such
settlement would require the Company to pay money, indemnify Executive, or be
subject to injunctive or other equitable relief, and (ii) notifying the Company
of the Executive’s intent to settle. Nothing in this Agreement restricts
Executive from providing testimony or otherwise



--------------------------------------------------------------------------------

responding to government summons or subpoena as required by law. Executive shall
give the Company prompt notice of receipt of such government process that
relates his employment or responsibilities with the Company. If the Company
wishes to accept any monetary settlement offer with respect to a claim that is
subject to Company’s indemnity under Paragraph 8 and Executive refuses to
consent, the Company shall not be obligated to indemnify Executive beyond the
amount of the settlement so offered. Each party shall promptly notify the other
party of, and keep the other informed with respect to, any claim covered by this
Paragraph 8.

 

9. ARBITRATION. Any disputes arising out of this Agreement or connected with
Executive’s employment shall be submitted by Executive and the Company to
arbitration in Cleveland, Ohio. The arbitration shall be conducted by the
American Arbitration Association or another arbitral body mutually agreed upon
by the parties. The determination of the arbitrator shall be final and absolute.
Notwithstanding this arbitration provision, the Company shall be entitled to
apply to any court of competent jurisdiction for temporary or permanent
injunctive relief or other equitable relief to enforce Paragraphs 6 or 7. The
decision of the arbitrator may be entered as a judgment in any court of
competent jurisdiction. The non-prevailing party in the Arbitration shall pay
the reasonable legal fees of the other party in enforcing this Agreement.

 

10. GOVERNING LAW; INTERPRETATION. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio. The titles of the
paragraphs have been inserted as a matter of convenience of reference only and
shall not be construed to control or affect the meaning or construction of this
Agreement.

 

11. SEVERABILITY. In the event that any portion of this Agreement is found to be
in violation of or conflict with any federal or state law, the parties agree
that said portion shall be modified only to the extent necessary to enable it to
comply with such law.

 

12. ASSIGNMENT. This Agreement shall not be assignable by either party without
the prior written consent of the other; provided that the Company may, without
such consent, assign this Agreement to any Person that acquires all or
substantially all of its assets or otherwise succeeds to all or substantially
all of its business and operations.

 

13. NOTICES. All notices given under this Agreement shall be in writing.

 

Any notice may be transmitted by any means selected by the sender. A notice that
is mailed to a party at its address given below, registered or certified mail,
return receipt requested, with all postage prepaid, will be deemed to have been
given and received on the earlier of the date reflected on the return receipt or
the third business day after it is posted. Any notice transmitted by recognized
overnight courier service to a party at its address given below shall be deemed
given and received on the first business day after it is delivered to the
courier. Any notice given by any other means shall be deemed given and received
only upon actual receipt. The addresses of the parties for notice purposes are
as follows:

 

If to the Executive:

   If to the Company:       

Peter A. Burke

   STERIS Corporation      5960 Heisley Road      Mentor, Ohio 44060      Attn:
Legal Department       

with a copy to:

           

Thomas O. Henteleff

    

c/o Kleinfeld, Kaplan and Becker, LLP

    

1140 19th St. NW, Suite 900

    

Washington, DC 20036

    

 

Any person may change its address for notice purposes, or add additional persons
to whom copies of any notice should be sent, by written notice to the other
party.

 

14. REMEDIES. If Executive breaches any of his obligations under this Agreement
in any material respect, then the Company may, at its sole option, terminate all
remaining payments and benefits described in this Agreement and obtain
reimbursement from Executive of all payments and benefits provided pursuant to
Paragraph 5(b) of this Agreement, in addition to other remedies. If Company
breaches its obligations under this Agreement in any material



--------------------------------------------------------------------------------

respect, then Executive may, at his sole option, accelerate all amounts due
under Paragraph 5(b) of this Agreement in addition to other remedies. The
breaching party shall also pay expenses and costs incurred as a result of the
breach (including, without limitation, reasonable attorneys’ fees).

 

15. ENTIRE AGREEMENT. Subject to the provisions of Paragraph 6, this Agreement,
together with Exhibit A, is the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior and contemporaneous negotiations, understandings and agreements with
regard to the subject matter hereof, whether oral or written, including any
prior Executive employment agreement. Nothing herein changes the Executive’s
employment at will status, and Executive acknowledges and confirms that he is an
employee at will and has no specific duration or promise of employment. The
Company may withhold from any amount payable under this Agreement all federal,
state, local, or other taxes and other deduction required by law, regulation,
ruling or agreement to be withheld. No representation, inducement, agreement,
promise or understanding altering, modifying, taking from or adding to the terms
and conditions hereof shall have any force or effect unless the same is in
writing and validly executed by the parties hereto or is part of a formal
Company benefit plan.

 

16. SURVIVAL. The following provisions in this Agreement shall survive
termination or expiration of this Agreement for any reason, as shall any other
provisions which by their nature are intended to survive: Paragraphs 5, 7, 8, 9,
10, 13 and 14.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

STERIS CORPORATION

     

EXECUTIVE

By:

 

/s/ Les C. Vinney

--------------------------------------------------------------------------------

         

/s/ Peter A. Burke

--------------------------------------------------------------------------------

Name:

 

Les C. Vinney

     

Name:

 

Peter A. Burke

Title:

 

President and Chief Executive Officer

           



--------------------------------------------------------------------------------

EXHIBIT A

 

Definitions

 

As used in the Executive Retention Agreement between STERIS Corporation (the
Company) and Peter A. Burke (Executive) dated as of February 8, 2005 (the
“Agreement”), the following terms have the indicated meanings:

 

“Affiliates” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with the Company. For purposes of
this definition, “control” means the power to direct the management and policies
of a Person, directly or through one or more intermediaries, whether through
ownership of voting securities, by contract, or otherwise.

 

“Cause” means: (i) a material breach of this Agreement by Executive which, if
curable, has not been cured within 30 days after notice from the Company, (ii)
the Executive has engaged in dishonest conduct relating to or affecting the
performance of his responsibilities for the Company, (iii) the Executive has
been convicted of a crime relating to the performance of his duties on behalf of
the Company, or involving moral turpitude or constituting a felony, (iv) the
Executive has committed gross negligence, willful misconduct, or deceit with
respect to the business of the Company, (v) Executive has failed without
adequate justification to perform his duties under this Agreement with at least
the same degree of skill, attention and care that he has exercised in the
performance of his duties to the Company prior to the date of this Agreement,
(vi) the Executive has violated the Company Code of Conduct or other codes,
policies or requirements regarding employee conduct or performance, (vii)
insubordination, (viii) death, or (ix) “Disability” as defined under the
Company’s long term disability plan as in effect from time to time.

 

“Change in Control Agreement” means that certain Change in Control Agreement
between Company and Executive dated March 5, 2001.

 

“Good Reason” means (i) a reduction in Executive’s salary below the minimum
amount required by Paragraph 3(a) of the Agreement, (ii) the removal of
Executive from the office described in Paragraph 1 of the Agreement other than
for Cause, or (iii) any material breach of the Agreement by the Company which
has not been cured by the Company within 30 days after notice from Executive.

 

“Fiscal Year” means the fiscal year of Company for financial reporting purposes,
commencing April 1 and ending March 31.

 

“Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.